Citation Nr: 0426316	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased rating for post-operative 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to February 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.

The Board notes that the June 2000 examination report 
reflects that the examiner noted that the veteran would be 
unable to work for some time, and the veteran asserts that he 
has been unable to work since his injury in January 2000.  
The issue of entitlement to a total rating due to individual 
unemployability is referred to the RO for appropriate 
development and action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that, in a letter dated in July 2000, the 
Social Security Administration (SSA) requested VA to provide 
records related to the veteran to assist SSA in making a 
determination on award of disability benefits.  The Board 
further notes that the January 2004 examination report 
reflects that the veteran is "100 percent service connected 
by social security."  The Board notes no records in the case 
file which were generated by SSA in making whatever 
determination was made.  Once VA is put on notice that the 
veteran is in receipt of such benefits, VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board further notes that the January 2004 examination 
report reflects the examiner's observation of the absence of 
records from the veteran's private provider and the fact that 
there is a shortage of treatment records for the period 2001 
to the present.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder since 2001.  After securing the 
necessary release, the RO should obtain 
any treatment records not already of 
record.  If there is indication of VA 
treatment those records should also be 
obtained.

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim.  A copy of 
the decision granting the benefits should 
also be obtained.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



